Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
The following claim(s) is/are objected to because of the noted informalities: 

Per claims 1 (line 3) and 5 (line 1), the recitation “fixing screws is screwed” should be –fixing screws are screwed--.  An examination on the merits, as best understood, is discussed below. 

Per claim 6, the recitation “the fixed seat” lacks proper antecedent basis.  A fixed seat is introduced properly on claim 2 (line 1), but claim 6 depends upon claims 3-5 and not claim 2.  For purposes of examination, the recitation is seen to be intended to be typed –a fixed seat--.  An examination on the merits, as best understood, is discussed below.














Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
-- Claim 1 (line 3) recites “the plurality of fixing screws is screwed out from the heating wire.” There are no drawings that show the fixing screw 7 touching the wire 8. 

-- Claim 2 (lines 2-4) recites “fixing screws is configured to lock a negative lead of the heating wire on the fixed” seat to use as a negative electrode.  There are no drawings that show the fixing screw 7 touching the wire 8.  There are no drawings showing the negative lead or the negative electrode.  

-- Claim 2 (last line) recites “the positive lead of the heating wire is locked on the positive connector by the plurality of fixing screws to use as a positive electrode of the heating wire.” There are no drawings that show the positive lead of the wire 8 or the positive electrode of the wire 8.
-- The above feature(s) must be shown or the feature canceled from the claim.  No new matter should be entered.
Please note that drawing corrections will no longer be held in abeyance.  


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims is/are rejected under 35 U.S.C. 112, second paragraph or 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following have no proper antecedent basis or are considered to be vague and indefinite:


-- Claim 2 (line 3 and 6) recites “the fixed base”.   It is no clear what is the base.  For purposes of examination, the recitation is seen to be a typographical error and it was intended to type –fixed seat—from claim 2 (line 1).  An examination on the merits, as best understood, is discussed below. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





**	Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandra et al. (U.S. Publication No.  20130078165; herein referred to as SS.


Per claim 1.  SS shows a heating wire 13 (figure 4A-4B; para. 52 teaching the (platinum) HEATING WIRE COIL 13 is fastened on the metal contact pieces 19 with METAL SCREWS 24) and a plurality of fixing screws 24 (para. 52) configured to fix (fastened; para. 52) the heating wire 13; when in repair or maintenance, the plurality of fixing screws are screwed out from the heating wire thereby facilitating the replacement of the heating wire (there is no structure recited that prevents the invention of SS from performing the intended use of “when in repair or maintenance ..screws are screwed out”).  


**	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Publication No.  20170105453; herein referred to as Li.

Per claim 1.  Li shows a heating wire (111; fig. 2; the meaning of heating wire is a broad term that is met by elements 111 that provide electricity for heating of para. 24 teaching two opposite ends of the heating elements 108 contact with the two metallic brackets 111, respectively. The two metallic brackets 111 are both electrically conductive, and each is connected to a positive electrode and a negative electrode) and a plurality of fixing screws 119 (figures 2 and 3; para. 24) configured to fix (configured for fixing; para. 24) the heating wire 111; when in repair or maintenance (please see “in assembly”; para. 24), the plurality of fixing screws 119 are screwed out from the heating wire thereby facilitating the replacement of the heating wire (there is no structure recited that prevents the invention of Li from performing the intended use of “when in repair or maintenance ..screws are screwed out”).  

Per claim 3. Li shows an atomizer (abstract), having the heating wire assembly that is recited in claim 1.


**	The following claims4-6 are rejected under 35 U.S.C. 103 as being obvious over Li in view of Liu (U.S. Publication No.  20180035718; herein referred to as Liu).

Per claim 4. Li shows substantially the invention as claimed.
However, Li does not show a rotatable ring comprising a side wall provided with a slot, and a base comprising a side wall provided with a plurality of through holes; the rotatable ring is disposed on the base; and when in use, by rotating the rotatable ring, the plurality of through holes selectively communicates with the slot thereby adjusting an airflow of the atomizer.  
	Liu shows a rotatable ring 162 (figure 10; please see para. 51--“rotatably arranged”) comprising a side wall (not labeled, but near the lead line of numeral 162; fig. 10) provided with a slot 1621 (figure 10), and a base (not labeled, but near the lead line of numeral 163; fig. 10) with a side wall (not labeled, but near the lead line of numeral 163; fig. 10) provided with a plurality of through holes 163; the rotatable ring 162 is disposed on (the inside diameter of 162 is mounted on the outer diameter of 163) the base (not labeled, but near the lead line of numeral 163; fig. 10) ; and when in use, by rotating the rotatable ring, the plurality of through holes (fig. 2 & 10; para. 51-54) selectively communicates with the slot (fig. 2 & 10; para. 51-54) thereby adjusting an airflow of the atomizer.
	It would have been obvious for one skilled in the art to modify the apparatus of Li with the air flow teachings of Liu.
	One skilled in the art would have been motivated because, as taught by Liu (para. 53), the amount of air flowing into the electronic cigarette and the amount of the smoke sucked by a user of the electronic cigarette can be adjusted and thus customize the air flow to the better satisfaction of the user. 

Per claim 5. Liu shows (figure 10) the plurality of through holes are circular and identical in size, and the slot is strip-shaped.
  
Per claim 6. Liu shows a fixed seat (larger diameter 161 that is fixed to the smaller diameter base near 163) is disposed on a top (top and bottom are relative terms not defined in the claims) of the base 163 (fig. 10) thereby preventing the falling of the rotatable ring 162.







Allowable Subject Matter

Claim(s) 2 has allowable subject matter.
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following.   

Per claim 2.  The insulating ring is installed in the fixed seat to isolate a positive lead of the heating wire thus preventing the short circuit of the fixed base; the positive connector is installed into the insulation ring for connecting the positive lead of the heating wire.
This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  
Cheng et al. teaches (para. 29) the electric conductor 17 is made of electric conductive material, usually coppers but also other conductive materials. The electric conductor 17 may be a pillar-shaped, a ring-shaped or a flake-shaped electric conductor 17, fixed in the through hole 113 that is bored on the heating body 11 by means of snap fit, glues, welding or screws etc. The ends of the heating wire 12 and the temperature controlling wire 13 are respectively coupled with two ends of the electric conductor 17.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
The USPTO is retiring Public PAIR, effective July 31, 2022. Public PAIR functionality has been fully incorporated into Patent Center for electronic filing and management of patent applications in a single unified interface. Information regarding the status of an application may be obtained from the Patent Center.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
September 28, 2022